DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/22 has been considered. A copy of form PTO-1449 is attached.

REASONS FOR ALLOWANCE
Claims 1, 3-12, 14 and 18 are allowed. 
The closest reference found is Bakker et al (US 2013/0236982). Bakker below discloses an apparatus for detecting fluorescent light emitted from a sample (located at the sensor site 115), the apparatus comprising: a light source (not shown), which is configured to emit excitation light (i.e., Excitation) of an excitation wavelength towards a sample comprising fluorophores such that fluorescent light is induced (par. [0002] and 
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 18.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a sample holder for receiving and preprocessing a fluidic sample, the sample holder being configured to be arranged in the apparatus for allowing the apparatus to excite fluorescence in the fluidic sample and collect and detect supercritical angle fluorescence from the fluidic sample; and a receiver for receiving the sample holder, wherein the receiver is configured to define a relation between the fluidic sample in the sample holder and the interference filter, wherein the receiver is configured to arrange the sample holder in the apparatus such that supercritical angle fluorescence is only guided through layers with a refractive index that is equal to or larger than a refractive index of the sample holder”, in combination with the rest of the limitations of claim 1.
As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render limitations “wherein the interference filter is configured to selectively collect and transmit light towards the photo-detector based on an angle of incidence of the light towards the interference filter, wherein the interference filter is configured to selectively transmit supercritical angle fluorescence from the sample towards the photo- detector and suppress undercritical angle fluorescence from the sample, and wherein a capping layer is arranged on the interference filter, the capping layer forming a surface for receiving the sample and defining a desired critical angle for light from the sample 
Claims 3-12, 14 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  February 24, 2022